Citation Nr: 1413366	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-33 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected type II diabetes mellitus (DM).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected DM.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected DM.  

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected DM.

5.  Entitlement to service connection for arteriosclerotic heart disease, to include as secondary to service-connected DM.  

6.  Entitlement to service connection for a kidney disorder, to include as secondary to service-connected DM.  

7.  Entitlement to service connection for an eye disorder, inclusive of diabetic retinopathy, hypertensive retinopathy, refractive error, left eye pterygium, dry eyes, and senile cataract(s), to include as secondary to service-connected DM.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967, to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.  The Board by its decision of January 2013 confirmed the RO's reopening of previously denied claims for service connection for an acquired psychiatric disorder, including an anxiety disorder, and for hypertension, while remanding those reopened claims, as well as claims for service connection for peripheral neuropathy of each upper extremity, arteriosclerotic heart disease, and variously diagnosed eye disorders, to include as secondary to DM as to all, to the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Following the AMC's attempts to complete the requested actions, the case has been returned to the Board for further review.  

The record indicates that the Veteran requested that he be afforded RO hearings as to the issues on appeal.  The initial RO hearing was scheduled to occur in February 2010, to which he failed to report.  A further RO hearing was then scheduled for November 2010, which the Veteran cancelled prior to its occurrence.  No other request for a hearing, to include a hearing before the Board, remains pending.  

The issues of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder, for hypertension, and for an eye disorder, to include as secondary to service-connected DM as to all, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.  

FINDING OF FACT

A preponderance of the evidence is against a showing of a current disability involving peripheral neuropathy affecting either upper extremity, arteriosclerotic heart disease, or a kidney disorder.  


CONCLUSION OF LAW

Peripheral neuropathy of either upper extremity, arteriosclerotic heart disease, and a kidney disorder were not incurred in or aggravated by service, may not be presumed to have been incurred therein, and were not proximately due to or the result of service-connected DM.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder, including that which is part of his virtual claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show as to the claim advanced.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Remand Compliance

As indicated above, the Board remanded this matter to the AMC in January 2013 so that additional development actions could be undertaken.  The actions, as pertinent here, were to request language translations of specific documents written in Spanish, to request authorization from the Veteran in order to obtain private medical records from a treatment provider who previously had provided medical opinion evidence tending to support his entitlement to the benefits sought through this appeal, and for readjudication.  On remand, the documents in question were translated and the Veteran was asked in writing to provide the needed authorization for the release of his private physician's records, but he did not respond.  This was followed by readjudication of each of the disabilities herein at issue.  On the basis of the foregoing, and in the absence of any allegation on the part of the Veteran as to a lack of remand compliance, the Board finds that substantial compliance with the terms of the 2013 remand was achieved.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  No further development for corrective action is deemed necessary.  

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  The notification obligation in this case was accomplished initially by way of the RO's letter, dated in November 2008, to the Veteran, with subsequent notifications reiterating the substance of the November 2008 communication.  

Appropriate notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim per Pelegrini, supra.  Here, the requisite notice was provided to the Veteran prior to the initial adjudication of the claim at issue in March 2009, in accord with Pelegrini.  To that extent, in the absence of any allegation by or on behalf of the Veteran as to noncompliance, VA is found to have complied fully with its notification obligations.  

VA has also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO, AMC, or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed.  Here, the Board has attempted to obtain more detailed evidence from the Veteran as to his treatment from a private medical provider, but he did not respond to the Board's request and, to that extent, the claims advanced must be decided on the basis of the evidence of record.  A showing of current disability is a prerequisite for a grant of service connection and, while the existence of some disorders may be confirmed by lay evidence, in this instance a preponderance of the evidence is against a showing of current disablement by any pertinent disease or injury, and on that basis, the necessity of obtaining medical opinion as to an asserted relationship between the claimed disorder and service-connected disability is obviated.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Charles v. Principi, 16 Vet. App 370, 374; Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

There is otherwise no showing by the appellant that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see Mayfield, supra.   

The record indicates that the Veteran has been provided VA medical examinations in connection with his original claims for service connection herein at issue.  Multiple VA examinations were undertaken and clinical and laboratory findings were reported, all of which failed to identify current disablement.  While the Veteran challenges that conclusion by his own statements and those from his private physician, the findings and opinions from those VA examinations are found to be sufficiently detailed and comprehensive in scope and are such as to permit the Board to evaluate each disability at issue both fairly and fully.  On that basis, further development action relative to the Veteran's claims is not warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In view of the forgoing, the Board finds that VA has satisfied its duty to assist under the governing law and regulations.  

Analysis of the Merits of the Claim

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including cardiovascular-renal disease, calculi of the kidney, or any organic disease of the nervous system, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  The law providing for grants of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as an organic disease of the nervous system) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition to the forgoing, the Board observes that if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Such presumption is applicable for chloracne or other acneform diseases consistent with chloracne, DM, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Note two following 38 C.F.R. § 3.309(e).  

By regulation made effective August 31, 2010, certain additional diseases were added to the aforementioned list, to include all B cell leukemias, Parkinson's disease, and ischemic heart disease.  See 75 Fed. Reg. 53202 (Aug. 31, 2010), amending 38 C.F.R. § 3.309(e).  The addition of ischemic heart disease included but was not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)'' immediately following ''Hodgkin's disease," but with specific exclusion of hypertension.  Id.  

The diseases listed at 38 C.F.R. § 3.309(e) must have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29  (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom; Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997) (specific applicability in Agent Orange cases).  Thus, presumption is not the sole method for showing causation. 

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310; see Allen v. Brown, 7 Vet. App. 43 (1995).  

A lay witness is competent to testify as to the occurrence of an inservice injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after inservice injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The record reflects that the Veteran served on active duty in Vietnam and, thus, he is presumed to have been exposed to toxic herbicide, including Agent Orange, in service.  See 38 C.F.R. § 3.307(a)(6)(iii).  38 U.S.C.A. § 1154(b) provides that, in the case of a veteran who engaged in combat with the enemy during a period of war, and the claimed disease or injury is combat-related, lay evidence of inservice incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  In this instance, the Veteran offers no specific allegation that any of the disorders in question are combat-related or directly resulting from his engagement in combat with the enemy.  Notice is taken, too, that 38 U.S.C.A. § 1154(b) does not address the questions of the existence of a present disability or of a nexus between such disability and service, both of which are required for a grant of service connection. See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 

Here, service treatment records are entirely negative for complaints, findings, or diagnoses of a disorder manifested by peripheral neuropathy of either upper extremity, arteriosclerotic heart disease, or a kidney disorder.  VA examinations in in December 1968 and January 1969 disclosed complaints of chest pain, dizziness, and dyspnea, and although evidence of hypertension was noted initially (parenthetically it is noted that the claim for hypertension is not herein addressed on its merits but is the subject of the remand below), a subsequent cardiovascular evaluation demonstrated no evidence of cardiovascular disease, inclusive of arteriosclerotic heart disease.  Complaints, findings, or diagnoses of peripheral neuropathy of either upper extremity or of a kidney disorder were not shown.  

When evaluated medically on an outpatient basis in September 2006, the Veteran denied any prior history of cardiac disease; no pertinent manifestation or diagnosis was noted.  In January 2007, his complaints involving a history of neuropathic diabetes were confined to leg cramps and left leg burning; no pertinent diagnosis was indicated.  Additional VA outpatient evaluation and treatment followed in the years thereafter, but without documentation of any disease or injury involving peripheral neuropathy affecting either upper extremity, arteriosclerotic heart disease, or a kidney disorder.  

Further VA examination in March 2007 for evaluation of diabetes mellitus revealed no relevant cardiac symptoms or those involving peripheral neuropathy or nephropathy; clinically, there was evidence of elevated blood pressure, but no cardiac or extremity abnormality was present and no proteinuria was indicated by urinalysis.  Blood testing disclosed normal values for microalbumin and kidney function.  The examiner concluded that cardiovascular disease, in apparent reference to hypertension which is not herein addressed on its merits, was present; kidney or neurologic disease was not.  Outpatient evaluation by VA in August 2007 yielded a diagnosis of hypercholesterolemia, but no diagnosis of arteriosclerotic heart disease was indicated.  

Of record are private medical reports, dated in November 2008 and December 2009 from the same physician.  Therein, the Veteran was noted to present, as pertinent here, with complaints of numbness and a burning sensation of the upper extremities and that he was under treatment for atherosclerotic problems.  The physician noted that certain pathologies, including heart and kidney damage and neuropathy, were linked in the general population to DM and/or Agent Orange exposure and recommended that the Veteran be carefully evaluated to ascertain any such disorders and linkage in his case.  Also noted was that the Veteran presented with symptoms of erectile dysfunction and nerve impairment of the bladder, due to DM, but no diagnosis of a kidney disorder was indicated.  Hyperglycemia was noted in general to cause microvascular complications directly related to deposition of glucose metabolites in vessels and macrovascular complications of DM were reported to include coronary artery disease, but such were not attributed to the Veteran in this case.  

A VA genitourinary examination in May 2010 disclosed a normal urinary bladder and no disorder of either kidney was indicated.  A VA peripheral vascular examination demonstrated only arteriosclerosis obliterans of the lower extremities and the Veteran was thereafter scheduled to undergo Doppler vascular studies, but he failed to report for those studies.  A peripheral nerves examination by VA in November 2010 identified no abnormality of either upper extremity and yielded no diagnosis of peripheral neuropathy affecting either upper extremity.  

In this instance, the Veteran states that he has each of the disorders herein at issue.  There is no question that the Veteran is competent to state what comes to him through his senses, including what he has personally observed and what others have told him.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, symptoms or manifestations, alone, are not subject to service connection, nor are abnormal laboratory findings, such as abnormal cholesterol levels.  Rather, it is the underlying disability causing the symptoms or manifestations that may be service-connected and, in this regard, the Veteran is not shown to be in possession of the requisite medical background and skills as to render competent any offered diagnosis of peripheral neuropathy of either upper extremity, arteriosclerotic heart disease, or a kidney disorder.  Woehlaert, supra.  

The only other evidence tending to indicate the existence of current disability as to any of the entities in question is that provided by a private physician consulted by the Veteran.  That physician noted the presentation of symptoms involving certain pathologies, but did not specify any particular diagnosis of the Veteran as to peripheral neuropathy of the upper extremities, arteriosclerotic heart disease, or a kidney disorder.  That physician outlined that it was possible that neuropathy, kidney, and heart problems could result from DM and/or Agent Orange exposure, but it was her recommendation that the Veteran be fully and carefully evaluated for any such disorders.  The remainder of the record, including service treatment records and the VA examination and treatment records compiled postservice are negative for any diagnosis of any claimed disorder.  And, in the absence of a showing of current disability, the need to discuss any possible relationship to service-connected disability or inservice Agent Orange exposure is obviated.  

On the basis of the foregoing, it is found that a preponderance of the evidence is against entitlement of the Veteran to service connection for peripheral neuropathy of the upper extremities, arteriosclerotic heart disease, and a kidney disorder, to include as secondary to service-connected DM or as a result of Agent Orange exposure.  That being the case, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b) ; see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for peripheral neuropathy of either upper extremity, to include as secondary to service-connected DM, is denied.  

Service connection for arteriosclerotic heart disease, to include as secondary to service-connected DM, is denied.  

Service connection for a kidney disorder, to include as secondary to service-connected DM, is denied.  


REMAND

By its January 2013 remand, the Board directed the AMC to arrange for the Veteran to undergo a VA examination regarding his claimed hypertension and to solicit medical opinions as to its date of onset and etiology.  That examination was conducted in January 2013 and it yielded a diagnosis of hypertension which the VA examiner determined was less likely than not incurred in or as a result of service or proximately due to or the result of service-connected disability.  The rationale for the adverse opinion as to service incurrence was that there was no medical documentation identifying either pertinent diagnosis or treatment; the rationale for concluding that no secondary relationship existed was simply "no evidence of microalbuminuria," without further elaboration.  Further opinion under the heading opinion regarding conflicting medical evidence was that the Veteran's hypertension had not been aggravated by his service-connected DM, noting that his hypertension was in control and that there was no evidence of microalbuminuria.  

A remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Id.  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123. 

Here, the Board finds that the rationale offered for the medical opinion advanced as to the relationship between the Veteran's claimed hypertension and his DM is inadequate.  The significance of the stated absence of microalbuminuria is unknown as no explanation was offered and it remains unclear whether the fact that the Veteran's hypertension was found to be under control is an adequate reason for a finding of no aggravation, particularly in light of the Veteran's use of at least two anti-hypertensive medications and periods in the past in which hypertension was not controlled.  There is also no opinion offered as to the existence of hypertension in during the one-year period following service separation.  Remand for clarification of the medical opinions offered is deemed necessary.  Stegall, supra.  

A disability will be service connected when that disability is "proximately due to or the result of a service-connected disease or injury" per 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Kyhn v. Shinseki, 24 Vet. App. 228, 240 (2011); Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).  The Court has held that "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  See Allen v. Brown, 7 Vet. at 449 ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word onset.").

Review of the record also identifies a need for additional medical opinions regarding the claims advanced for service connection for an acquired psychiatric disorder and for an eye disorder, variously diagnosed.  Here, there are various allegations of inservice and postservice psychiatric and eye-related problems and allegations are also advanced that those disorders are caused or aggravated by the Veteran's service-connected DM.  To date, the Veteran was afforded one or more VA examinations relating to his psychiatric status and his eyes, but full consideration has not been accorded the dispositive questions presented as to each.  For example, the Veteran indicates that he experienced anxiety in or shortly after service and was treated therefor, with VA examination in January 1969 showing chronic anxiety and private medical examination in 2008 identifying depression.  The foregoing was not considered during the course of a VA examination conducted in December 2008, which found no evidence of any acquired psychiatric disorder.  Various eye disorders, including refractive error, presbyopia, astigmatism, hypermetropia, pterygium, senile nuclear sclerosis (cataract), hypertensive retinopathy, and tear film insufficiency or dry eyes, are identified by the record, many of which were shown on a VA examination in December 2008, albeit, without classification of those entities as representative of acquired disorders or refractive error, the latter of which is not subject to service connection.  In addition, the questions of causality and aggravation due to service-connected DM have not to date been adequately addressed.  Remand for additional examinations and opinions as to the foregoing is deemed necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain for inclusion in the claims folder any and all pertinent VA treatment records not already on file.  

2.  Thereafter, afford the Veteran a VA cardiovascular examination in order to ascertain more clearly the relationship of his claimed hypertension to his period of military service and his service-connected DM.  The Veteran's VA claims file must be furnished to the VA examiner for use in the study of this case.  That examination should entail a complete medical history, full clinical evaluation, and any diagnostic studies deemed warranted by the VA examiner.  All pertinent diagnoses should be fully set forth.  

Upon completion of the above, the VA examiner should be asked to address the following questions in detail, providing a rationale for each opinion furnished: 

a)  Is it at least as likely as not (50 percent or greater probability) that any currently existing hypertension of the Veteran originated in service or is otherwise related to his military service or any event occurring therein?

b)  Is it at least as likely as not (50 percent or greater probability) that hypertension was present within the one-year period immediately following the Veteran's discharge from service in September 1967, and, if so, how and to what degree was any such pathology manifested? 

c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated by his service-connected DM?  If it is determined that his hypertension was worsened by a service-connected disorder, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline severity (e.g., mild, moderate, severe) of the disorder before the aggravation.

The VA examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The VA examiner is further informed that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a proposition as to find against.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

3.  Then, also afford the afford the Veteran a VA psychiatric or psychological examination in order to ascertain more clearly the relationship of the Veteran's claimed acquired psychiatric disorder to his period of military service and his service-connected DM.  The Veteran's VA claims file must be furnished to the VA examiner for use in the study of this case.  That examination should entail a complete psychiatric history inclusive of the Veteran's inservice and postservice complaints and findings on VA and private examination shortly after service and thereafter, a full mental status evaluation, and any diagnostic studies deemed warranted by the VA examiner.  All pertinent diagnoses should be fully set forth.  

Upon completion of the above, but only to the extent that an acquired psychiatric disorder is found to be shown, the VA examiner should be asked to address the following questions in detail, providing a rationale for each opinion furnished: 

a)  Is it at least as likely as not (50 percent or greater probability) that any currently existing acquired psychiatric disorder of the Veteran originated in service or is otherwise related to his military service or any event occurring therein?

b)  Is it at least as likely as not (50 percent or greater probability) that a psychosis was present within the one-year period immediately following the Veteran's discharge from service in September 1967, and, if so, how and to what degree was any such pathology manifested? 

c)  Is it at least as likely as not (50 percent or greater probability) that any existing acquired psychiatric disorder of the Veteran was caused or aggravated by his service-connected DM?  If it is determined that any acquired psychiatric disorder was worsened by a service-connected disorder, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline severity (e.g., mild, moderate, severe) of the disorder before the aggravation.

The VA examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The VA examiner is further informed that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a proposition as to find against.  More likely and as likely support the contended relationship; less likely weighs against the claim.

4.  Thereafter, afford the Veteran a VA eye examination in order to ascertain more clearly what disorders, if any, the Veteran currently has, the nature and origin of any such disorder, and its relationship to military service and/or service-connected DM.  The Veteran's VA claims file must be furnished to the VA examiner for use in the study of this case.  That examination should entail a complete medical history, full clinical evaluation, and any diagnostic studies deemed warranted by the VA examiner.  All pertinent diagnoses should be fully set forth and each diagnosed disorder should be classified as to whether it represents refractive error, a congenital or developmental anomaly, or an acquired disorder.  

Upon completion of the above, the VA examiner should be asked to address the following questions in detail, providing a rationale for each opinion furnished: 

a)  Is it at least as likely as not (50 percent or greater probability) that any currently existing, acquired eye disorder of the Veteran originated in service or is otherwise related to his military service or any event occurring therein?

b)  Is it at least as likely as not (50 percent or greater probability) that any currently existing, acquired eye disorder of the Veteran was caused or aggravated by his service-connected DM?  If it is determined that any eye disorders was worsened by a service-connected disorder, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline severity (e.g., mild, moderate, severe) of the disorder before the aggravation.

The VA examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The VA examiner is further informed that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a proposition as to find against.  More likely and as likely support the contended relationship; less likely weighs against the claim.

5.  Lastly, readjudicate each of the issues remaining on appeal and if any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time to respond, before the case is returned to the Board for further review.  

No action by the appellant is needed prior to his receipt of further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


